              Case 19-13496 Doc 50-1 Filed 08/21/20 Entered 08/21/20 14:45:33                             Desc
                        Statement Accompanying Relief From Stay Page 1 of 1
                                       REQUIRED STATEMENT
                           TO ACCOMPANYALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) Dorothy J. Knight _____Case No. 19-13496 Chapter 13
All Cases: Name of Moving Creditor Ally FinancialDate Case Filed May 9, 2019

Nature of Relief Sought:      Lift Stay      Annul Stay      Other (describe) _     ______

Chapter 13: Date of Confirmation Hearing            or Date Plan Confirmed        November 19, 2019

Chapter 7:               No-Asset Report Filed on
                         No-Asset Report not Filed, Date of Creditors Meeting
1.      Collateral
        a.               Home
        b.               Car   Year, Make and Model 2014 BUICK LACROSSEVIN:1G4GB5G33EF152800
        c.               Other

2.      Balance Owed as of Petition Date $ 21,200.87
        Total of all other Liens against Collateral $ _ _______

3.     Attach a payment history, or list the months post-petition for which full payment from the debtor was not
Received: May 2019 through July 2020

4.      Estimated Value of Collateral (must be supplied in all cases) $11,600.00

5.      Default
        a.              Pre-Petition Default
               Number of months                        Amount $
       b.      Post-Petition Default
                        On direct payments to the moving creditor
                        Number of months May 2019 through July 2020                          Amount $ 6,899.40, which amount
includes attorney fees and costs of $681.00
                        On payments to the Standing Chapter 13 Trustee
                        Number of months                       Amount $

6.      Other Allegations
        a.              Lack of Adequate Protection § 362 (d)(1)
               i.               No insurance
               ii.              Taxes unpaid                             Amount $
               iii.             Rapidly depreciating asset
               iv.              Other (describe)
        b.               No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)
        c.        Other “Cause” § 362 (d)(1)
                  i.             Bad Faith
                  ii.            Multiple filings
                  iii.           Other (describe)
        d.        Debtor’s Statement of Intention regarding the Collateral
                  i.    Reaffirm ii.       Redeem iii.       Surrender iv.      No Statement of Intention Filed

Date: August 21, 2020                                            /s/ James M. Philbrick
(Rev. 6/1/09)                                             Counsel for Ally Financial
